January 16, 1906.
Heretofore this Court granted an order requiring the respondent to produce certain letters and papers relating to dispensary No. 12, in the city of Charleston.
In pursuance of said order, the respondent produced certain letters and papers, stating that they were all that were in his possession at the time said order was granted.
Afterwards another order was issued by this Court requiring the respondent to show cause why he should not be attached for contempt of Court in failing to obey its mandate.
The respondent made return to the effect that he did not have at the time the original order was issued any letters or papers in his possession of the character described in the petition except those heretofore produced.
The Court will not issue another order requiring the respondent to produce said letters and papers, but will simply *Page 194 
consider the question whether the respondent should be adjudged in contempt of Court.
The return is verified, and there is no testimony to the effect that it is false.
Under these circumstances it must be accepted as true, and the rule discharged.